DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of species (protein of interest): extracellular signal-regulated kinase (ERK) in the reply filed on June 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 1-14 are pending.
	Claim 13, drawn to non-elected species are withdrawn from examination.
	Claims 1-12 and 14 are examined on the merits with species, extracellular signal-regulated kinase (ERK).
Claim Objections
4.	Claims 1, 5, 6 and 11 are objected to because of the following informalities:  
	-  on line 5 of claim 1 there should be the conjunction, “and” after the semi-colon to connect the steps;
	-  claims 5 and 6 are substantial duplicates of the other; and 

	Correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Claim 1, line 3 cites “treating cancer cells for an individual with a therapy of interest” and dependent claim 11, lines 1 and 2 cite “…the treatment comprises contacting cancer cells with a targeted therapeutic…”.  It is not clear if the therapy of interest is one and the same as the targeted therapeutic.   The Specification does note radiation therapy and targeted therapy, but it is not clear if these are regarded as therapy of interest, see section 0010 bridging pages 2 and 3.  Accordingly, the metes and bounds cannot be determined. 


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	The claimed invention (claims 1-12 and 14) is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. The claim(s) recite(s) a method for monitoring response to cancer therapy comprising treating an individual’s cancer cells with a therapy, thereafter nanoimmunoassaying said cells, determining the protein distribution pattern of elected protein species, ERK and comparing this pattern with that of a reference/normal/control ERK distribution pattern and prognosticating on the responsive of the said therapy. This judicial exception is not integrated into a practical application because gathering information and observing differences between a biological sample from a subject and a reference standard required to use the correlation does not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include 
	The analysis as set forth in the 2019 Guidance is as follows:
Step 1: Yes, claims are drawn to a method which is one of the four statutory
categories, a process.
Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. Claims
1-12 and 14 describe the relationship between ERK protein distribution pattern of an individual’s treated cancer cells to a reference ERK protein distribution pattern and discerning whether or not the cancer cells were responsive to the therapy of interest.
Step 2A, prong 2: No, the judicial exception is not integrated into a practical application. The claims do not rely on or use the exception here. Once the difference between the two ERK protein distribution patterns, an individual’s treated cancer cells and the reference ERK protein distribution pattern is determined, one of ordinary skill in the art makes a mental determination of whether or not the cancer cells were responsive to therapy.  There are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Step 2B: There is no inventive concept present in the clams. The step of performing a nanoimmunoassay (NIA) to analyze the presence of ERK protein in biological and control samples is established by well understood, routine conventional methods, as well as determining whether or not clinical treatment rendered a response or not and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. And the mental step of 
Claims 1-12 and 14 are drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting difference between ERK protein distribution patterns from in individual’s treated cancer cells and a reference ERK protein reference level. Differences between the presence/distribution of ERK in an individual’s treated cancer cells and reference standard, wherein the difference is indicative of the cancer cell’s responsiveness to the therapy. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Nonetheless, it is not even clear from the claim language if one should look at less ERK protein distribution or more between the two cell types.  Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “performing”, “determining” and "comparing", based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself. Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register


Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felsher et al., US 2010/0261224 A1 (effectively filed April 9, 2010).  Felsher discloses methods for analyzing biological samples for responsiveness to drug treatment using nano-immunoassay (NIA) system, see page 2, sections 0003, 0011, 0012 and 0014; page 3, section 0033; page 8, section 0084.  “[T]he NIA detection is performed on a sample that has been frozen,… cells…lysed after thawing”, as well as human tumor samples, “blood or solid tumor microbiopsy samples such as fine needle aspirate”, see sections 0009 and 0010 spanning pages 1 and 2. Samples can be stored at -80 degrees Celsius for long periods of time in a cold medium, see page 3, section 0032; page 10, section 0093.  
in vivo tyrosine kinase inhibitors, see page 3, section 0020; page 4, section 0034; page 8, section 0083.
Figure 6 also discloses utilizing NIA to analyze ERK in a panel of 27 lymphoma and control specimen, see page 3, section 0020.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	Claims 1-12 and 14 /are rejected under 35 U.S.C. 103 as being unpatentable over Felsher et al., US 2010/0261224 A1 (effectively filed April 9, 2010), and further in view of Nanda et al. US 2017/0260589 A1 (effectively filed October 26, 2016). Felsher teaches methods for analyzing biological samples for responsiveness to drug treatment using nano-immunoassay (NIA) system, see page 2, sections 0003, 0011, 0012 and 0014; page 3, section 0033; page 8, section 0084.  “[T]he NIA detection is performed on a sample that has been frozen,… cells…lysed after thawing”, as well as human tumor samples, “blood or solid tumor microbiopsy samples such as fine needle aspirate”, see sections 0009 and 0010 spanning pages 1 and 2. Samples can be .  
Figure 4 and Figure 10 teach the total ERK from an individual with chronic myelogenous leukemia (CML) cells before, during and after imatinib treatment, see page 2, section 0018; page 3, section 0024; and page 4, section 0034.  Treatment also includes in vivo tyrosine kinase inhibitors, see page 3, section 0020; page 4, section 0034; page 8, section 0083.
Figure 6 also teaches utilizing NIA to analyze ERK in a panel of 27 lymphoma and control specimen, see page 3, section 0020.
	Felsher did not teach the claimed method, wherein the treatment comprises contacting cells with a cabozantinib, rigosertib and trametinib targeted therapy, as well as with radiation.
	However, Nanda teaches treating cancer with targeted therapies and determining responses to the said therapies, see abstract.  Targeted inhibitors such as rigosertib, trametinib, cabozantinib, as well as additional ERK inhibitors are taught, see sections 0058, 0059 bridging pages 7 and 8; page 48, section 0648; and page 79, sections 1648, 1649, 1651 and 1652.  Additional therapies can further include radiation therapy, see page 7, section 0055; and page 78, section 1643.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to treat cancer with a therapeutic agent(s) and assess responsiveness of cancer cells to the anti-cancer therapy to determine if the biomarker was instrumental to cancer development, as well as discern possible effective treatment modalities, see both references in their entirety.  



Conclusion
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



30 July 2021
/Alana Harris Dent/             Primary Examiner, Art Unit 1643